DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Arguments to 16/118,000 filed on 3/28/2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-9, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerlier (US 5,735,516) in view of Takayama (US 4,559,928).

	Regarding claim 1, Gerlier teaches: 
A method of controlling a self-service terminal (abstract: handling bank notes that can be rejected or encased in an apparatus, therefore a self-service terminal), the method comprising:
actuating a motor of the self-service terminal (col. 5 ll.42-43: apparatus is operated with drive motors for the transportation) to cause an input of an escrow clutch of the self-service to spin at first rate (col. 16 ll. 50-55: when a note is moved from the output section 108 to the escrow 104, the clutch 176 is engaged to commence rotation; thus escrow clutch rotating at first rate).
Gerlier doesn’t explicitly teach: 
determining when a clutch slippage exceeds a preset clutch slippage, 
wherein determining when the clutch slippage exceeds the preset clutch slippage comprises: 
determining the clutch slippage by determining when a current draw by the motor decreases by a preset current change; and 
comparing the clutch slippage to the preset clutch slippage, the preset clutch slippage being dependent upon a current stage of a financial transaction and 
actuating the motor to cause the escrow clutch to spin at a second rate, wherein the second rate is less than the first rate,
wherein the preset clutch slippage includes a desired slippage for the escrow clutch when the self-service terminal is receiving notes. 
However Takayama teaches 
actuating a motor to cause an input of an escrow clutch of the self-service terminal (causing an input of the self-service terminal is an intended use. Generally a motor functions to move a load to rotate a load, etc) to spin at a first rate (col. 11 ll.12-15: upon the switching of the transistor, the current flowing through the motor is limited; therefore the motor is actuated to spin at a first rate); 
determining when a clutch slippage exceeds a preset clutch slippage (col. 11 ll.18-19: when the clutch slip at a speed exceeding a predetermined speed; therefore clutch slippage exceeds a preset clutch slippage corresponding to a predetermined speed), wherein determining when the clutch slippage exceeds the preset clutch slippage comprises: 
determining the clutch slippage by determining when a current draw by the motor decreases by a preset current change (col. 11 ll.19-20: the current flowing through the motor is decreased); and 
comparing the clutch slippage to the preset clutch slippage (col. 11 ll. 18-19: by determining a clutch slip a predetermined speed; thus comparing), the preset clutch slippage being dependent upon a current stage of a financial transaction (the clutch slippage is due upon the operation of the endoscope apparatus. Examiner’s note: a current stage of a financial transaction is interpreted as when the escrow machine is operating in general; since the current stage of the financial transaction is not a specific; that is there is no detailed information/description as to how the slippage is dependent of the transaction, what parameters and factors are taken into consideration for the clutch slippage); and 
actuating the motor to cause the escrow clutch (to cause the escrow clutch is intended use since it is known that the motor is used to cause movement of the load) to spin at a second rate, wherein the second rate is less than the first rate (col.11 l. 20: decreasing the driving force thereof “after slippage”; therefore the motor is spinning at a second rate less than the first rate), 
wherein the preset clutch slippage includes a desired slippage for the escrow clutch when the self-service terminal is receiving notes (for the escrow clutch when the self-service terminal is receiving notes is an intended use. Col. 11 ll. 18-19 mentions when the clutch slip at a speed exceeding a predetermined speed; therefore there’s a predetermined slippage for the clutch that is preset and desired stored in the controller).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of actuating a motor to cause a clutch to spin then determine when a clutch slippage exceeds a preset clutch slippage when a current draw of a motor decreases by a preset current change, and actuating the motor of to spin a second rate less than the first rate and wherein including a desired slippage of Takayama into the apparatus of Gerlier in order to provide a new and improved apparatus wherein the driving force generated by the motor is properly changed to effectively adjust operation of the apparatus (see col 2 ll. 12-17).


Regarding claim 9, Gerlier teaches: 
A self-service terminal (abstract: handling bank notes that can be rejected or encased in an apparatus, therefore a self-service terminal) comprising: 
an escrow clutch (the escrow 104, the clutch 176);
a motor operatively connected to the escrow clutch (col. 5 ll.42-43: apparatus is operated with drive motors for the transportation); and 
 a controller to control operation of the self-service terminal, the controller operable to cause the self-service terminal to perform actions comprising (control device 26): 
actuating the motor (col. 5 ll.42-43: apparatus is operated with drive motors for the transportation) to cause an input of the escrow clutch to spin at a first rate (col. 16 ll. 50-55: when a note is moved from the output section 108 to the escrow 104, the clutch 176 is engaged to commence rotation; thus escrow clutch rotating at first rate).
Gerlier doesn’t explicitly teach:
 determining when a clutch slippage exceeds a preset clutch slippage, wherein 
determining when the clutch slippage exceeds the preset clutch slippage comprises: 
determining the clutch slippage by determining when a current draw by the motor decreases by a preset current change; and 
comparing the clutch slippage to the preset clutch slippage, the preset clutch slippage being dependent upon a current stage of a financial transaction, and actuating the motor to cause the input of the escrow clutch to spin at a second rate, wherein the second rate is less than the first rate,
wherein the preset clutch slippage includes a desired slippage for the escrow clutch when the self-service terminal is receiving notes. 

	However, Takayama teaches: 
actuating a motor to cause an input of an escrow clutch of the self-service terminal (causing an input of the self-service terminal is an intended use. Generally a motor functions to move a load to rotate a load, etc.) to spin at a first rate (col. 11 ll.12-15: upon the switching of the transistor, the current flowing through the motor is limited; therefore the motor is actuated to spin at a first rate); 
determining when a clutch slippage exceeds a preset clutch slippage (col. 11 ll.18-19: when the clutch slip at a speed exceeding a predetermined speed; therefore clutch slippage exceeds a preset clutch slippage corresponding to a predetermined speed), wherein determining when the clutch slippage exceeds the preset clutch slippage comprises: 
determining the clutch slippage by determining when a current draw by the motor decreases by a preset current change (col. 11 ll.19-20: the current flowing through the motor is decreased); and 
comparing the clutch slippage to the preset clutch slippage (col. 11 ll. 18-19: by determining a clutch slip a predetermined speed; thus comparing), the preset clutch slippage being dependent upon a current stage of a financial transaction (the clutch slippage is due upon the operation of the endoscope apparatus. Examiner’s note: a current stage of a financial transaction is interpreted as when the escrow machine is operating in general; since the current stage of the financial transaction is not a specific; that is there is no detailed information/description as to how the slippage is dependent of the transaction, what parameters and factors are taken into consideration for the clutch slippage); and 
actuating the motor to cause the escrow clutch (to cause the escrow clutch is intended use since it is known that the motor is used to cause movement of the load) to spin at a second rate, wherein the second rate is less than the first rate (col.11 l. 20: decreasing the driving force thereof “after slippage”; therefore the motor is spinning at a second rate less than the first rate),
wherein the preset clutch slippage includes a desired slippage for the escrow clutch when the self-service terminal is receiving notes (for the escrow clutch when the self-service terminal is receiving notes is an intended use. Col. 11 ll. 18-19 mentions when the clutch slip at a speed exceeding a predetermined speed; therefore there’s a predetermined slippage for the clutch that is preset and desired stored in the controller).

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of actuating a motor to cause a clutch to spin then determine when a clutch slippage exceeds a preset clutch slippage when a current draw of a motor decreases by a preset current change, and actuating the motor of to spin a second rate less than the first rate and wherein including a desired slippage of Takayama into the apparatus of Gerlier in order to provide a new and improved apparatus wherein the driving force generated by the motor is properly changed to effectively adjust operation of the apparatus (see col 2 ll. 12-17).

Regarding claims 5 and 12, Gerlier doesn’t explicitly teach:
wherein the preset current change includes a current draw by the motor decreasing  below a minimum current draw.
However, Takayama teaches the preset current change includes a current draw by the motor decreasing below a minimum current draw (col. 11 ll.19-20: the current flowing through the motor is decreased; therefore, if it’s decreasing there is inherently a minimum current draw for the system to determine it’s decreasing).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the preset current change including a current draw by the motor decreasing below a minimum current draw of Takayam into the apparatus of Gerlier in order to provide a new and improved apparatus wherein the driving force generated by the motor is properly changed to effectively adjust operation of the apparatus (see col 2 ll. 12-17). 

Regarding claims 6 and 13, Gerlier doesn’t explicitly teach:
wherein determining when the clutch slippage exceeds the preset clutch slippage further includes determining when a torque generated by the motor decreases by a preset torque change.
However, Takayama teaches
wherein determining when the clutch slippage exceeds the preset clutch slippage further includes determining when a torque generated by the motor decreases by a preset torque change (col. 11 ll. 48-50). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the preset clutch slippage further includes determining when a torque generated by the motor decreases by a preset torque change of Takayam into the apparatus of Gerlier in order to provide a new and improved apparatus wherein the driving force generated by the motor is properly changed to effectively adjust operation of the apparatus (see col 2 ll. 12-17). 

Regarding claims 7 and 14, Gerlier doesn’t explicitly teach:
wherein determining when the clutch slippage exceeds the preset clutch slippage further includes determining when a torque generated by the motor decreases below a minimum torque.
However, Takayama teaches
wherein determining when the clutch slippage exceeds the preset clutch slippage further includes determining when a torque generated by the motor decreases below a minimum torque (col. 11 ll. 48-50 ; therefore, if it’s decreasing there is inherently a minimum torque for the system to determine it is decreasing). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the preset clutch slippage further includes determining when a torque generated by the motor decreases below a minimum torque of Takayama into the apparatus of Gerlier in order to provide a new and improved apparatus wherein the driving force generated by the motor is properly changed to effectively adjust operation of the apparatus (see col 2 ll. 12-17). 

Regarding claims 8 and 15, Gerlier doesn’t explicitly teach:
wherein actuating the motor to cause the escrow clutch to spin at the second rate includes decreasing a voltage applied to the motor.
However Takayama teaches 
Wherein actuating the motor to cause the clutch to spin at the second rate includes decreasing a voltage applied to the motor (clutch to spin at the second rate is described in col. 11 ll.15-25; and in col.12 ll.18-20, it is stated that the reference voltage Vs applied to the comparator is decreased, slight slippage can be detected).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the actuating the motor to cause the clutch to spin at the second rate includes decreasing a voltage applied to the motor of Takayam into the apparatus of Gerlier in order to provide a new and improved apparatus wherein the driving force generated by the motor is properly changed to effectively adjust operation of the apparatus (see col 2 ll. 12-17). 

Claims 3, 10, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerlier (US 5,735,516) and Takayama (US 4,559,928) and in view of Cella (US 2020/0150644).

Regarding Claims 3 and 10, none of Gerlier nor Takayama teaches:
wherein determining when the clutch slippage exceeds the preset clutch slippage further includes determining that a temperature of the escrow clutch exceeds a preset temperature.
However, Cella teaches in [1145] overheating due to clutch slipping; therefore determining when the clutch slippage further includes determining that a temperature of the clutch exceeds a preset temperature. 
Therefore, it would have been obvious to a person having ordinary skill in the art to incorporate the idea that the overheating, i.e., the clutch exceeding a preset temperature, is due to the clutch slippage of Cella into the combined system of Gerlier and Takayama in order to monitor activities in the system.

Regarding claim 17, Gerlier teaches: 
A controller for a self-service terminal comprising (control device 26): 
transmit a first voltage to a motor (col. 5 ll.42-43: apparatus is operated with drive motors for the transportation)  of the self-service terminal, the first voltage operative to cause the motor to spin an escrow clutch of the self-service terminal at a first rate (col. 16 ll. 50-55: when a note is moved from the output section 108 to the escrow 104, the clutch 176 is engaged to commence rotation; thus escrow clutch rotating at first rate).
		Gerlier doesn’t explicitly teach:
A processor, and 
a memory storing instructions that, when executed by the processor, cause the processor to:
determine when a clutch slippage exceeds a preset clutch slippage, wherein determining when the clutch slippage exceeds the preset clutch slippage comprises: 
determining the clutch slippage by continuously measuring a current draw by the motor and determining when the current draw changes by a preset current change; and 
transmit a second voltage to the motor when the current draw changes by the value greater than the preset current change, the second voltage operative to cause the input of the escrow clutch to spin at a second rate,  wherein the second rate is less than the first rate,
wherein the preset clutch slippage includes a desired slippage for the escrow clutch when the self-service terminal is receiving notes. 
However, Takayama teaches: 
actuating a motor to cause an input of an escrow clutch of the self-service terminal (causing an input of the self-service terminal is an intended use. Generally a motor functions to move a load to rotate a load, etc.) to spin at a first rate (col. 11 ll.12-15: upon the switching of the transistor, the current flowing through the motor is limited; therefore the motor is actuated to spin at a first rate); 
determining when a clutch slippage exceeds a preset clutch slippage (col. 11 ll.18-19: when the clutch slip at a speed exceeding a predetermined speed; therefore clutch slippage exceeds a preset clutch slippage corresponding to a predetermined speed), wherein determining when the clutch slippage exceeds the preset clutch slippage comprises: 
determining the clutch slippage by determining when a current draw by the motor decreases by a preset current change (col. 11 ll.19-20: the current flowing through the motor is decreased); and 
comparing the clutch slippage to the preset clutch slippage (col. 11 ll. 18-19: by determining a clutch slip a predetermined speed; thus comparing), the preset clutch slippage being dependent upon a current stage of a financial transaction (the clutch slippage is due upon the operation of the endoscope apparatus. Examiner’s note: a current stage of a financial transaction is interpreted as when the escrow machine is operating in general; since the current stage of the financial transaction is not a specific; that is there is no detailed information/description as to how the slippage is dependent of the transaction, what parameters and factors are taken into consideration for the clutch slippage); and 
actuating the motor to cause the escrow clutch (to cause the escrow clutch is intended use since it is known that the motor is used to cause movement of the load) to spin at a second rate, wherein the second rate is less than the first rate (col.11 l. 20: decreasing the driving force thereof “after slippage”; therefore the motor is spinning at a second rate less than the first rate),
wherein the preset clutch slippage includes a desired slippage for the escrow clutch when the self-service terminal is receiving notes (for the escrow clutch when the self-service terminal is receiving notes is an intended use. Col. 11 ll. 18-19 mentions when the clutch slip at a speed exceeding a predetermined speed; therefore, there’s a predetermined slippage for the clutch that is preset and desired stored in the controller).

Takayama doesn’t explicitly teach
A processor, and 
a memory storing instructions that, when executed by the processor, cause the processor to process. 
However, Cell teaches in [0050] a memeory and a processor; the memory including instructions executable by the processor.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the processor and memory of Cella into the combined system of Gerlier and Takayam in order to generate one or more data and identify and record one or more values corresponding to a portion of the device (see Cella [0050]).

Regarding claim 19, Gerlier doesn’t explicitly teach:
wherein the preset current change includes a current draw by the motor decreasing  below a minimum current draw.
However, Takayama teaches the preset current change includes a current draw by the motor decreasing below a minimum current draw (col. 11 ll.19-20: the current flowing through the motor is decreased; therefore, if it’s decreasing there is inherently a minimum current draw for the system to determine it’s decreasing).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the preset current change including a current draw by the motor decreasing below a minimum current draw of Takayam into the apparatus of Gerlier in order to provide a new and improved apparatus wherein the driving force generated by the motor is properly changed to effectively adjust operation of the apparatus (see col 2 ll. 12-17). 

Regarding claim 20, Gerlier doesn’t explicitly teach:
wherein determining when the clutch slippage exceeds the preset clutch slippage further includes additional instructions that, when executed by the processor, cause the processor to determine at least on of the flowing:
when a temperature of the escrow clutch exceeds a preset temperature,
when a torque generated by the motor decreases by a preset torque change,
when the torque generated by the motor decreases below a minimum torque.
However, Takayama teaches
wherein determining when the clutch slippage exceeds the preset clutch slippage further includes determining when a torque generated by the motor decreases by a preset torque change (col. 11 ll. 48-50). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the preset clutch slippage further includes determining when a torque generated by the motor decreases by a preset torque change of Takayam into the apparatus of Gerlier in order to provide a new and improved apparatus wherein the driving force generated by the motor is properly changed to effectively adjust operation of the apparatus (see col 2 ll. 12-17). 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerlier (US 5,735,516) and Takayama (US 4,559,928) in view of Wilson (US 3,636,905).

Regarding Claim 16, none of Gerlier nor Takayama teaches:
Wherein the motor is undersized for a maximum note capacity of an escrow of the self-service terminal.
However, Wilson teaches small motor 256, thus undersized. (Examiner’s note: for a maximum note capacity of an escrow of the self-service terminal is interpreted as intended use).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the undersized motor of Wilson into the combined system of Gerlier and Takayama in order to maintain the torque by slipping the clutch (see Wilson).

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 

Applicant has argued on Page 8 of the Remarks that “the office has admitted that Gerlier and Cella do not disclose determining when a current draw by a motor decreases by a preset current change to determine clutch slippage. Applicant maintains that Takayama does not cure the deficiencies of Gerlier and Cella”. 
Examiner would like to inform Applicant that the Office action states that only “Gerlier does not disclose the above statement”. Examiner doesn’t rely on Cella for the rejection of claims 1 and 9. Regarding claim 17, Examiner stated that Gerlier (only) doesn’t teach the above statement. 

Pages 8-9 of the Remarks, Applicant has argued “ instead of quoting Takayama, the Office action provides a summary…”
Examiner points that while rejecting the claims, the Office action quotes columns and lines. For instance Page 11, Examiner has pointed out col. 11 ll.19-20 for the limitation of “determining the clutch slippage by determining when a current draw by the motor decreases by a preset current change”. 

Page 9 of the Remark, Applicant has argued that “ the underlined portion above is not a direct quotation of col. 18-24.
Examiner disagrees. Col. 11 ll. 18-24 states when the friction plates of the friction clutch slips ( the clutch slips), at a speed exceeding a predetermined speed, the current flowing through the motor 204 is decrease, thus decreasing the driving force thereof. 

Pages 9- 10 of the Remarks, Applicant has argued that Examiner must provide a technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. Applicant further argued that Takayama does not use current measurements as recited in Applicant’s claims.
Examiner answers. Takayama in col. 11 ll. 15-51 states that when the friction plates of the friction clutch slip at a speed exceeding a predetermined speed, the current flowing through the motor is decreased, thus decreasing the driving force thereof. Takayama must use current measurement to monitor that the current is decreasing. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ZEMENAY T TRUNEH/               Examiner, Art Unit 2846                                                                                                                                                                                                         8/12/2022
/BICKEY DHAKAL/               Primary Examiner, Art Unit 2846